United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3584
                                   ___________

David M. Taylor,                     *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Eastern District of Arkansas
Social Security Administration,      *
                                     *     [UNPUBLISHED]
             Appellee.               *
                                ___________

                          Submitted:    December 14, 2000

                               Filed: January 8, 2001
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       David M. Taylor appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas, granting summary judgment in favor of the Social
Security Commissioner and upholding a partially favorable decision awarding Taylor


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
supplemental security income as of August 1, 1995. For reversal, Taylor--who was 56
years old when he sought benefits in September 1995 based on multiple sclerosis (MS),
ulcerative colitis, and prostate problems--argues the record established he was disabled
beginning in 1992. For the reasons discussed below, we affirm the judgment of the
district court.

       Having carefully reviewed the record and the parties’ briefs, we conclude
substantial evidence supports the decision of the administrative law judge (ALJ)
concerning the onset of Taylor’s disability. See Grebenick v. Chater, 121 F.3d 1193,
1197-98 (8th Cir. 1997) (standard of review; appellate court may not reverse merely
because substantial evidence would have supported different decision). The record
shows Taylor manifested symptoms of MS well before the expiration of his insured
status. However, we agree with the Commissioner that the conclusions expressed by
Taylor’s treating physician--who diagnosed MS shortly after Taylor first sought
treatment for MS-related symptoms on August 1, 1995, and who opined that Taylor
was permanently disabled at that time--coupled with the anecdotal testimony of
Taylor’s brother, did not amount to a retrospective diagnosis with corroborating lay
testimony suggesting Taylor’s symptoms were disabling prior to August 1995. See id.
at 1199 (“In a case involving a degenerative disease such as multiple sclerosis, where
a claimant does not have contemporaneous objective medical evidence of the onset of
the disease, the ALJ must consider all of the evidence on the record as a whole,
including the lay evidence and the retrospective conclusions and diagnosis of her
doctor.”); cf. Jones v. Chater, 65 F.3d 102, 103-04 (8th Cir. 1995) (retrospective
medical diagnoses, uncorroborated by contemporaneous medical reports but
corroborated by lay evidence relating back to claimed period of disability, can support
finding of past impairment; noting three mental health professionals implied claimant
was suffering from disorder at time his insured status expired).

     In addition, we find no reversible error based on the ALJ’s failure to call a
medical advisor to testify concerning the onset date, his failure to call a vocational

                                          -2-
expert to testify, his credibility findings, or other incidental findings. See Grebenick
v. Chater, 121 F.3d at 1199-1201 (discussing SSR 83-20 and holding ALJ’s need to
call medical advisor turns on whether evidence is ambiguous regarding possibility that
onset of disability occurred before expiration of claimant’s insured status; reasoned
credibility findings will not be disturbed); Johnston v. Shalala, 42 F.3d 448, 452 (8th
Cir. 1994) (testimony of vocational expert necessary when claimant satisfies initial
burden of showing she is incapable of performing her past relevant work and has
nonexertional impairment).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-